EXHIBIT 23.2 A PARTNERSHIP of INCORPORATED PROFESSIONALS Amisano Hanson Chartered Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the reference to us under the heading ¡¡ãExperts¡¡À and to the use in the Form S-1, dated June 9, 2008 of our report dated April 18, 2007, relating to the financial statements of Best Energy Services (formerly Hybrook Resources, Corp.), as of January 31, 2007, which appears in such Form S-1. Vancouver, Canada June 9, 2008 CharteredAccountants
